EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek A. Lightner on 08/11/2022.

The application has been amended as follows: Claim 4 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are limited methods of treating colon/colorectal cancers by administering Fe3O4-hollow silica spheres (Fe-HSS) wherein the silica spheres have an average diameter of 415-615 nm and the  Fe3O4 nanoparticles have an average size of 9.5-21 nm, and Applicants have shown improved anticancer activity for the calcined Fe-HSS (“The inventors have overcome the problem associated with the presence of phenyl groups and show that the HSS without phenyl groups and/or HSS which incorporates Fe3O, particles, surprisingly exhibits superior anti-cancer properties.”, Specification, §Background of the Invention, especially p. 4, last two paragraphs; pp. 43-44). Applicants have amended the claims to be consistent with their data in the Specification and overcome the Akhtar et al. 2018 reference by a Rule 130(a) declaration filed 07/26/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868. The examiner can normally be reached M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619              


/TIGABU KASSA/Primary Examiner, Art Unit 1619